Kilgore, J.
I concur with the chief Justice in affirm-Bng the judgment in this case, and concur with him in his Observations and conclusions, and I agree with him in sus-Baining the motion to strike out the bill of exceptions. The Bül of exceptions contains a statement of facts. The Chief *190Justice considers the questions raised in the bill of exceptions, and determines therefrom that there was no merit in the appellant’s cause of action. My theory is that the motion to strike out ought to have been sustained in limine, and the judgment affirmed on the record. All Appellate Courts lay down rules regulating the practice and procedure in such courts, and they are inclined to exact a strict compliance with these rules. It is essential that they should do so, to enable them to handle the business with which their dockets are usually overloaded, and the failure to comply with such rules is usually fatal to the appellant’s cause. A liberal and elastic procedure in a trial court is wisely devised, for the purpose of arriving at the very truth of the contention in that court, that justice may be done. But the rules of practice in an appellate court are, and ought to be, more exacting. The merits of the cause have been determined before it reaches that court, and the duty of that court is largely to ascertain whether the adjudication has been according to law. It it is the duty of an appellate court to consider bills of exceptions or other papers not properly ir the record for any purpose, it would have to consider them for all purposes; and, if such practice were to obtain generally, the rules of procedure in the Appellate Court would be come a nullity. There is no difficulty in understanding anc complying with the rules in these matters^ and the intelligen and diligent lawyer recognizes the importance of a stric compliance with the rules, and presents his case in accorc therewith. If the Appellate Court habitually dispenses with or even relaxes, rules governing the practice in such court it must have the effect to place at a premium ignorance anc carelessness, and discount learning and diligence, in the pro fession.